JENNINGS, J.
This is a motion to dismiss an appeal. The certificate of the county clerk which has been filed in support of the motion shows that the judgment was rendered on December 28, 1933; that notice of appeal therefrom was filed by appellant on March 22,1934; that no proceedings for the settlement of a bill of exceptions or for the preparation of a reporter’s transcript to be used on the appeal are pending in the trial court and that the time for instituting such proceedings has expired. No showing in opposition to the motion has been made by appellant. Respondent’s motion for dismissal of the appeal should therefore be granted. (Steffey v. Standard Stations, Inc., 131 Cal. App. 202 [20 Pac. (2d) 971].)
The appeal is dismissed.
Barnard, P. J., and Marks, J., concurred.